Title: Benjamin Harrison to Virginia Delegates, 24 February 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Richmond Februy. 24th. 1783.
I am much obliged to you for your favor by Express, part of the Speach had reached us before yours came to hand but it was so incorrect that it did not generally obtain Credit. Mr. Ross has a Letter from his Partner Mr. Edwards at Nantes of the 18th. of December advising him that the Treaty of Peace was signed the 13th. of that Month, and that the Notice was given to the Merchants by an Express; as the Writer is a Man of Credit and reputation I have no doubt of the truth of the Account, tho’ it is a little misterious your not having it officially. I have paid the Express ten pounds this currency and taken his receipt. If you get official Notice of the Peace you’l please to send me advice of it by Express an early Knowledge of it will save a very great Expence to the State.
I am Gentlemen &c.
B.H.
